NO. 07-07-0372-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                NOVEMBER 28, 2007
                          ______________________________

                    In the Matter of the Marriage of HORTENSIA C.
                   HERNANDEZ and FRANCISCO A. HERNANDEZ
                        _________________________________

            FROM THE 137th DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2006-534,974; HONORABLE CECIL G. PURYEAR, JUDGE
                       _______________________________

                              MEMORANDUM OPINION
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Francisco A. Hernandez, appellant, appealed from a final judgment of the trial court.

We dismiss the appeal.

       The clerk’s record was filed with this court on October 1, 2007, and the reporter’s

record was filed on October 5, 2007. Appellant’s brief, therefore, was due on November

5, 2007. By letter dated November 13, 2007, we notified appellant’s counsel that the due

date for the brief had passed, that the brief had not been filed and that no motion for

extension of time to file the brief had been received by the court. Citing Texas Rule of

Appellate Procedure 38.8, we also informed appellant’s counsel that the appeal would be

subject to dismissal unless a response reasonably explaining his failure to file a brief was
filed by November 26, 2007. To date, neither a response to the court’s November 13th

letter, a brief nor a motion requesting an extension of the lapsed deadline has been filed.

       Accordingly, we dismiss the appeal for want of prosecution and for failing to comply

with an order of this court. TEX . R. APP. P. 38.8(a)(1) and 42.3(b) and (c).


                                                 Brian Quinn
                                                 Chief Justice




                                             2